Case 2:18-cr-20554-PDB-APP ECF No. 31 filed 01/21/20       PageID.237    Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


United States of America,
                                                   Case No. 18-cr-20554
                   Plaintiff,
v.
                                                   Honorable Paul D. Borman

D-1 Jackie Douglas Woodburn,

               Defendant.
___________________________________/

         NOTICE OF CHANGE OF ASSISTANT U.S. ATTORNEY

To:   Attorney Admission Clerk and All Other Parties

Please take notice of the following change(s) of Assistant U.S. Attorney(s) of
record for the above-captioned case:

Add the following AUSA(s):

Name:        Linda Aouate
Bar ID:      (P70693)
Telephone:   (313) 226-9587
Fax:         (313) 226-3800
Email:       linda.aouate@usdoj.gov

Terminate the following AUSA(s):

NONE
Case 2:18-cr-20554-PDB-APP ECF No. 31 filed 01/21/20   PageID.238   Page 2 of 2




                                         Respectfully submitted,

                                         MATTHEW SCHNEIDER
                                         United States Attorney
                                         s/Linda Aouate
                                         LINDA AOUATE, AUSA
                                         U.S. Attorneys Office
                                         211 W. Fort Street, Ste. 2001
                                         Detroit, MI 48226
                                         (313) 226-9587
                                         Email: linda.aouate@usdoj.gov
                                         (P70693)
Dated: January 21, 2020




                                     2
